DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 6412923).
Takahashi discloses a droplet discharging apparatus that discharges liquid droplets from one or more nozzles (FIG. 5B, elements 618) based on drive waveforms (FIGs. 9-10: The drive waveforms 1-3), the droplet discharging apparatus comprising:
a memory (FIG. 3, element ROM); and
a processor (FIG. 1, element 210: CPU) configured to execute:
 			generating, as the drive waveforms, a first drive waveform (FIG. 9: Pulses A, B. Column 9, lines 1-8: The waveform in FIG. 4 includes two ejection pulses PE1 and PE2), and a second drive waveform to change a drive voltage without discharging the liquid droplets (FIG. 9: Pulse C. Column 9, lines 1-8: The waveform in FIG. 4 includes non-ejection pulses PS1 and PS2); and
                            outputting one set of drive waveforms, the set of drive waveforms including a predetermined number of instances of the first drive waveform and one instance of the second drive waveform (FIG. 10: Each waveform (1-3) includes four ejection pulses (E/P) and at least one vibration pulse (N/E)), wherein
column 9, lines 8-13: The width of each non-ejection pulse is 0.5T, wherein T is 8 µs. In other words, the width of each non-ejection pulse is 4 µs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 6-8, 10   is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui (US 2014/0055513) in view of a case law considered as prior art.
Regarding to claims 1, 6-7:
Usui discloses a droplet discharging apparatus that discharges liquid droplets from one or more nozzles (FIG. 4, element 34) based on drive waveforms (FIG. 3: The drive waveforms COM1, COM2, COM3), the droplet discharging apparatus comprising:
a memory (FIG. 1, elements 10); and
a processor (FIG. 1, element 9) configured to execute:
 			generating, as the drive waveforms, a first drive waveform (FIG. 3, element P1-P4), and a second drive waveform to change a drive voltage without discharging the liquid droplets (FIG. 3: Slight vibration pulse P5); and
                            outputting one set of drive waveforms, the set of drive waveforms including a predetermined number of instances of the first drive waveform and one instance of the second drive waveform (FIG. 3: Each waveform COM includes four ejection pulses (P1-P4) and one vibration pulse (P5).

Usui also teaches the following claims:
Regarding to claims 2, 8: wherein the second drive waveform is added after a last instance among the instances of the first drive waveform that are repeated for the predetermined number (FIG. 3: In waveform COM1, for example, the vibration pulse P5 is added after the last ejection pulse P4 in the series of four ejection pulses (P1-P4)).
Regarding to claims 4, 10: wherein the one or more nozzles are a plurality of nozzles, wherein the drive waveform is assigned to each of the plurality of nozzles, and wherein the second drive waveform is added at a different timing in the drive waveform assigned to said each of the plurality of nozzles (FIG. 3 shows three waveforms (COM1-COM3), each has the vibration pulse P5 at different timing from the others, wherein each waveform of the three waveforms is selected to apply to a different printing elements (piezoelectric elements 22) (paragraph [0033])).
3.	Claims 1, 3, 5-7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 8857935) in view of a case law considered as prior art.
Regarding to claims 1, 6-7:
Endo et al. discloses a droplet discharging apparatus that discharges liquid droplets from one or more nozzles (FIG. 1, element 152) based on drive waveforms (FIG. 2A: The drive waveforms COM), the droplet discharging apparatus comprising:
a memory (FIG. 1, elements RAM, ROM); and
FIG. 1, element 120) configured to execute:
 			generating, as the drive waveforms, a first drive waveform (FIG. 2A, elements PCOM2-PCOM4), and a second drive waveform to change a drive voltage without discharging the liquid droplets (FIG. 2A, element PCOM1 – WEAK VIBRATION); and
                            outputting one set of drive waveforms including a predetermined number of instances of the first drive waveform and one instance of the second drive waveform (FIG. 2A: The waveform COM includes three ejection pulses (PCOM2-PCOM4) and one vibration pulse (PCOM1)).
Endo et al. even though teaches that the cycle of the second drive waveform is in a certain length, Endo et al. is silent wherein a length of one cycle of the second drive waveform is less than or equal to 4µs. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the cycle length of the second drive waveform in the range as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Endo et al. also teaches the following claims:
Regarding to claims 3, 5, 9, 11: wherein the second drive waveform is added between two instances among the instances of the first drive waveform that are repeated for the predetermined number wherein the one or more nozzles are a plurality of nozzles (FIG. 2A shows the second PCOM1 pulse is added between two ejection pulses: First PCOM4 and second PCOM2), wherein the drive waveforms are assigned to each of the plurality of nozzles, and wherein the second drive waveform is added at a common timing in the drive waveform assigned to said each of the plurality of nozzles (FIGs. 3-4 show only one drive waveform COM applied to all nozzles in the printhead; as a result, the pulse PCOM1 for weak vibration is applied to all nozzles at a common timing in the drive waveform COM).
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853